DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,959,137 in view of xRAN.
Claim 1 of US Patent No. 10,959,137
Claim 1 of Instant Application
A method comprising:
A method performed by
(A) At a radio controller entity that is in communication with a centralized control plane entity of a disaggregated base station, or with a monolithic base station, the disaggregated base station or the monolithic base station serving wireless user equipment in a wireless network:
(A)  a centralized control plane entity of a disaggregated base station, or with a monolithic base station, that is in communication with a radio controller entity, the disaggregated base station or the monolithic base station serving one or more user equipment in a wireless network, the method comprising:
(B) obtaining from the centralized control plane entity or from the monolithic base
station, a context associated with one or more user equipment served by the
disaggregated base station or the monolithic base station,
(B) providing a context, associated with one or more user equipment served by the disaggregated base station or the monolithic base station, to the radio controller entity;
wherein the disaggregated base
station serves one or more user equipment via one or more distributed units that
communicate wirelessly with the one or more user equipment, and wherein the
centralized control plane entity holds contexts for the one or more user equipment served
in wireless communication with the one or more distributed units;

determining a policy to be set, the policy defining a set of one or more rules, each
rule including a condition and an action; and

providing the policy to the centralized control plane entity or to the monolithic
base station.
(C) receiving, from the radio controller entity, a policy to be set, the policy defining a set of one or more rules, each rule including a condition and an action;

(D) applying, by the centralized control plane entity, the policy to the one or more user equipment.


Claim 1 of US Patent No. 10,959,137 (Pat ‘137) differs from claim 1 of the Instant Application that with respect to elements (A), (B), (C) they are performed from the perspective of the radio controller entity in Pat ‘137 whereas in the Instant Application they are performed by the centralized control plane entity. Claim 1 (Pat ‘137) further differs from claim 1 of the Instant Application, in that Pat ‘137 is silent on an element (D) applying, by the centralized control plane entity, the policy to the one or more user equipment.
Despite these differences similar features have been seen in other prior art involving communication involving a centralized control plane entity and a radio controller entity. xRAN teaches a method performed by a centralized control plane entity of a disaggregated base station, or with a monolithic base station, that is in communication with a radio controller entity, the disaggregated base station or the monolithic base station serving one or more user equipment in a wireless network, the method comprising:  providing a context, associated with one or more user equipment served by the disaggregated base station or the monolithic base station, to the radio controller entity (Refer to [Page 37, Section 3.6] note where the xRAN obtains a context associated with one or more user equipment served by the monolithic base station, via receiving UECapabilityInfo.);receiving, from the radio controller entity, a policy to be set, the policy defining a set of one or more rules, each rule including a condition and an action (See [Page 37, Section 3.6 ] where the xRANc provides the policy, to the eNodeB, via sending the Scell Add command.) and applying, by the centralized control plane entity, the policy to the one or more user equipment (See [Page 37, Section 3.6] where eNodeB applies the Scell Add command by sending a RRC connection reconfig message to the UE), thus it would have been obvious before the time of filing to further modify Claim 1 of Pat ‘137 to arrive at claim 1 of the Instant Application, to facilitate signaling flow between the centralized control plane entity and the radio controller entity for the purposes of communication.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 4, 5, 6, 8, 10, 11, 12, 13, 15, 17, 18, and 19, is/are rejected under 35 U.S.C. 103 being unpatentable over xRAN (xRAN, "XRAN Southbound Specification v5", XRAN Southbound Working Group, Southbound Interface Specification, Request for Comments, November 2017,42 pages, cited in March 20, 2019 IDS) in view of LOPEZ NIETO (USPGPUB No. 2012/0144049)

In regards to claim(s) 1, 8, and 15, xRAN teaches a method performed by a centralized control plane entity of a disaggregated base station, or with a monolithic base station, that is in communication with a radio controller entity, the disaggregated base station or the monolithic base station serving one or more user equipment in a wireless network, the method comprising: 
 	providing a context, associated with one or more user equipment served by the disaggregated base station or the monolithic base station, to the radio controller entity (Refer to [Page 37, Section 3.6] note where the xRAN obtains a context associated with one or more user equipment served by the monolithic base station, via receiving UECapabilityInfo.);
 	receiving, from the radio controller entity, a policy to be set, the policy defining a set of one or more rules, each rule including a condition and an action (See [Page 37, Section 3.6 ] where the xRANc provides the policy, to the eNodeB, via sending the Scell Add command.) and 
 	applying, by the centralized control plane entity, the policy to the one or more user equipment (See [Page 37, Section 3.6] where eNodeB applies the Scell Add command by sending a RRC connection reconfig message to the UE).
	xRAN differs from claim 1, in that xRAN is silent on each rule including a condition and an action to apply when the condition occurs; and where the centralized control plane entity of the disaggregated base station or the monolithic base station configured to: determine that an event that matches a particular condition of a particular rule of the one or more rules defined by the policy has occurred; and apply, by the centralized plane entity, the policy to the one or more user equipment by applying a particular action that corresponds to the particular condition matching the event.
	Despite these differences similar features have been seen in other prior art involving management of a policy set for cellular communications. LOPEZ NIETO (USPGPUB No. 2012/0144049) [Par. 78] teaches where each rule includes a condition and an action to apply when a condition occurs, applying SCP1 between time(s) 17:00 and 9:00 and applying SCP2 between time(s) 9:00 and 17:00. LOPEZ NIETO further suggests determining that an event matches a particular condition of a particular rule of the one or more rules defined by the policy has occurred (i.e. times 9:00 – 17:00 and 17:00 – 9:00) and applying a  particular action (i.e. applying SCP1 or SCP2) that corresponds to the particular condition matching the event to one or more subscribers.
	Thus based upon the teachings of LOPEZ NIETO it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify xRAN to arrive at each rule including a condition and an action to apply when the condition occurs; and where the centralized control plane entity of the disaggregated base station or the monolithic base station configured to: determine that an event that matches a particular condition of a particular rule of the one or more rules defined by the policy has occurred; and apply, by the centralized plane entity, the policy to the one or more user equipment by applying a particular action that corresponds to the particular condition matching the event, in order to provide a benefit of efficiently manage a bandwidth according to a time.

In regards to claim(s) 3, 10, and 17, xRAN teaches the method of claim 1, further comprising: obtaining a request from the radio controller entity to provide the context associated with the one or more user equipment served by the disaggregated base station or the monolithic base station (See [Page 37, Section 3.6] where xRANc transmits a request, UECapabilityEnquiry, to the eNodeB, to acquire context, UECapabilityInfo, of UEs served by the eNodeB).

In regards to claim(s) 4, 11, and 18, xRAN teaches the method of claim 1, wherein applying the policy to the one or more user equipment comprises matching the one or more the rules to an event associated with the one or more user equipment (Refer to [Page 37, Section 3.6] where a policy is determined, Dual Connectivity, where a condition is the UE being capable of Dual Connectivity (DC), and an action taking place,  SeNB Addition, and with a condition being C-RNTI of the UE to which the sCell has to be added and activated);.

In regards to claim(s) 5, 12, and 19, xRAN teaches the method of claim 4, further comprising: applying an action for the event based on one or more matching policy rules (Refer to [Page 37, Section 3.6] where a policy is determined, Dual Connectivity, where a condition is the UE being capable of Dual Connectivity (DC), and an action taking place,  SeNB Addition, and with a condition being C-RNTI of the UE to which the sCell has to be added and activated);.

In regards to claim(s) 6, and 13,  xRAN teaches method of claim 5, the system of claim 12, further comprising: providing a notification of the applied action to the radio controller entity (Refer to [Page 37, Section 3.6] see, ScellAddStatus message sent to the xRANc).

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over xRAN in view  of LOPEZ NIETO (US 20120144049 A1) of Adachi (USPGPub No. 2015/0024746 A1).

In regards to claim(s) 7 and 20, xRAN is silent on the method of claim 1, wherein the policy includes a particular rule that includes a special action that causes the centralized control plane entity or the monolithic base station to provide to the radio controller entity a query for an instruction as to an action to apply, and further comprising: obtaining, from the radio controller entity, an instruction that specifies the action that the centralized control plane entity or the monolithic base station is to apply; and providing to the radio controller entity a notification indicating that the action has been applied.
 	Despite these differences similar features have been seen in other prior art communication systems. Adachi for example discloses in [Par. 149 – Par. 151] a communication system where a policy includes a particular rule that includes a special action that causes a first entity, eNB 200, to provide to a second entity, HeNB 400 a query for an instruction as which to action(s) to apply, handover, and further comprising: providing to the first entity an instruction specifying which actions the first entity is to apply, HO request ACK, and obtaining a notification that the actions has been applied, CSG Query ACK.
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the communication system of xRAN in a manner similar to the communication system of Adachi by including a feature wherein the policy includes a particular rule that includes a special action that causes the centralized control plane entity or the monolithic base station to provide to the radio controller entity a query for an instruction as to an action to apply, and further comprising: obtaining, from the radio controller entity, an instruction that specifies the action that the centralized control plane entity or the monolithic base station is to apply; and providing to the radio controller entity a notification indicating that the action has been applied, in order to provide a benefit of controlling a handover in a wireless communication network.


Allowable Subject Matter
Claim(s) 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further pending resolution of the Double Patenting Rejection of the Instant Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476